            Case 2:16-cr-00423-NIQA Document 38 Filed 05/03/21 Page 1 of 1


                                                               U.S. Department of Justice

                                                               United States Attorney

                                                               Eastern District of Pennsylvania

Bea L. Witzleben                                              615 Chestnut Street
Direct Dial: (215) 861-8680                                   Suite 1250
Facsimile: (215) 861- 8618                                    Philadelphia, Pennsylvania 19106-4476
E-mail Address: Bea.Witzleben@usdoj.gov                       (215) 861-8200




                                                              May 3, 2021


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

                                          Re:   United States v. Daniel Rodriguez
                                                Criminal No. 16-423

Dear Clerk:

       Please unimpound the above captioned case. (It is my understanding that this will nonetheless
keep under seal any pleadings in the case that have a specific sealing motion and order). Thank you.


                                                              Very truly yours,

                                                              JENNIFER ARBITTIER WILLIAMS
                                                              Acting United States Attorney

                                                              /s/ Bea L. Witzleben
                                                              Bea L. Witzleben
                                                              Assistant United States Attorney
